Case 3:19-cr-00001-TJC-PDB Document 54 Filed 11/21/19 Page 1 of 1 PageID 477



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   vs.                                                Case No. 3:19-cr-1-J-32PDB

   JOHN R. NETTLETON



                                      ORDER

         This Case is set for a status conference on December 16, 2019. To prepare

   for that conference and subsequent trial, the parties shall file their respective

   witness and exhibit lists by December 12, 2019.

         DONE AND ORDERED in Jacksonville, Florida this 21st day of

   November, 2019.




                                                    TIMOTHY J. CORRIGAN
                                                    United States District Judge

   jb
   Copies:
   The Honorable Patricia D. Barksdale
   United States Magistrate Judge

   Counsel of Record
   U.S. Probation
   U.S. Pretrial Services
   U.S. Marshals Service
   Defendant
